DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Barbato (US 2016/0381826).
	Per claim 10, Barbato teaches a thermal management system for a data center, comprising: 
	an air to air heat exchanger (20) in communication with air of the data center, the air to air heat exchanger being configured to operate in a dry mode (when pump 29 is not activated) in which exterior air is used to cool the air of the data center, and in a wet mode (when pump 29 is activated) in which a cooling liquid is dispersed over the air to air heat exchanger to facilitate cooling of the air of the data center; and a liquid to air heat exchanger (38) in communication with the air of the data center, the liquid to air heat exchanger including a coil that receives the cooling liquid, and is positioned to be Per claim 11, Barbato meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato teaches a direct expansion cooling loop (41-44) in communication with the air of the data center, the direct expansion loop including a condenser (43) and an evaporator (41). 	Per claim 12, Barbato meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato teaches wherein the liquid to air heat exchanger (38) is downstream of the air to air heat exchanger (20).	Per claim 19, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato, as modified, teaches wherein the cooling liquid includes water (i.e. “water”, paragraph 0058, line 3 of Barbato).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbato (US 2016/0381826) in view of Reytblat et al. (US 2016/0102875).
	Per claim 1, Barbato teaches a thermal management system for cooling air (12) of a data center, comprising: one or more fans (14) configured to direct the air of the data center through the thermal management system; 
	an air to air heat exchanger (20) in communication with the air of the data center, the air to air heat exchanger being configured to operate in a dry mode in which exterior air is used to facilitate cooling the air of the data center (when pump 29 is not activated), and a wet mode in which a cooling liquid is dispersed over the air to air heat exchanger to humidify the exterior air to facilitate cooling the air of the data center (when pump 29 is activated); a liquid to air heat exchanger (38) in communication with the air of the data center, the liquid to air heat exchanger including a coil that receives the cooling liquid, and is positioned to be in communication with the air of the data center such that the cooling liquid at least partially absorbs heat therefrom to facilitate cooling of the air of the data center; wherein the cooling liquid from a cooling basin (30) is provided to the coil of the liquid to air heat exchanger (38), a direct expansion cooling loop (41-44) in communication with the air of the data center, the direct expansion cooling loop including a condenser (43), and an evaporator (41) in fluid commination with the condenser but fails to explicitly teach a pump in communication with the coil of the of 
	However, it is old and well known to use pump to motivate cooling fluids in a cooling system.  For example, Reytblat teaches a cooling system wherein a pump (60’) is configured to provide cooling liquid from a cooling liquid basin (20’) to a coil of a liquid to air heat exchanger  (231’) for high performance and low energy consumption cooling (paragraph 0001, lines 1-3 of Reytblat).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pump configured to provide cooling liquid from a cooling basin to a coil of a liquid to air heat exchanger, as taught by Reytblat in the invention of Barbato, in order to advantageously provide high performance and low energy consumption cooling (i.e. paragraph 0001, lines 1-3 of Reytblat).  
	Per claim 2, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, teaches wherein the liquid to air heat exchanger (38) is downstream of the air to air heat exchanger (20). 	Per claim 4, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, teaches wherein the air to air heat exchanger (20) includes a fan (23), the fan (23) being configured to direct external air (22) through the air to air heat exchanger to facilitate cooling of the air of the data center. 	Per claim 5, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Barbato, as modified, teaches wherein the air to air (20) heat exchanger further includes an evaporative nozzle assembly (27) with a 
	Per claim 9, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, teaches wherein the cooling liquid includes water (i.e. “water”, paragraph 0058, line 3 of Barbato). 	Per claim 14, Barbato meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato teaches a cooling liquid basin (30) for storing the cooling liquid but fails to explicitly teach a pump configured to provide the cooling liquid from the cooling liquid basin to the coil of the liquid to air heat exchanger. However, it is old and well known to use pump to motivate cooling fluids in a cooling system.  For example, Reytblat teaches a cooling system wherein a pump (60’) is configured to provide cooling liquid from a cooling liquid basin (20’) to a coil of a liquid to air heat exchanger  (231’) for high performance and low energy consumption cooling (paragraph 0001, lines 1-3 of Reytblat).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pump configured to provide cooling liquid from a cooling basin to a coil of a liquid to air heat exchanger, as taught by Reytblat in the invention of Barbato, in order to advantageously provide high performance and low energy consumption cooling (i.e. paragraph 0001, lines 1-3 of Reytblat).  	Per claim 15, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 14.  Further, Barbato, as modified, teaches wherein the air 	Per claim 20, Barbato teaches a method for thermal management at a data center, comprising: directing air of the data center to an air to air heat exchanger (20), wherein the air to air heat exchanger being configured to operate in a dry mode (when pump 29 is not activated) in which exterior air is used to cool the air of the data center, and in a wet mode (when pump 29 is activated) in which a cooling liquid is dispersed over the air to air heat exchanger to facilitate cooling of the air of the data center; directing the air of the data center to a liquid to air heat exchanger (38); circulating a cooling fluid through a coil of the liquid to air heat exchanger to absorb heat from the air of the data center with the cooling fluid; and directing the air of the data center to a direct expansion cooling loop (41-44) including an evaporator (41) and a condenser (43) but fails to explicitly teach using a pump to circulate the cooling fluid through the coil of the liquid to air heat exchanger.
	However, it is old and well known to use pump to motivate cooling fluids in a cooling system.  For example, Reytblat teaches a cooling system using a pump (60’) to circulate a cooling fluid through a coil of a liquid to air heat exchanger  (231’) for high performance and low energy consumption cooling (paragraph 0001, lines 1-3 of Reytblat).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a pump (60’) to circulate a cooling fluid through a .
Claims rejected under 35 U.S.C. 103 as being unpatentable over Barbato (US 2016/0381826) in view of Reytblat et al. (US 2016/0102875) as applied to the claims above and further in view of Clark (US 2018/0320934).
	Per claim 7, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, fails to explicitly teach teaches wherein the condenser of the direct expansion cooling loop is in communication with and receives the cooling liquid from the liquid to air heat exchanger. 
	However, Clark teaches a cooling system wherein a condenser (38) of a direct expansion cooling loop (36) is in direct communication with and receives a cooling liquid from a liquid to air heat exchanger (28) for reducing power consumption of the cooling system (paragraph 0038, line 1 of Clark).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a condenser of a direct expansion cooling loop in direct communication with and receives a cooling liquid from a liquid to air heat exchanger, as taught by Clark in the invention of Barbato, as modified, in order to advantageously reduce the power consumption of the cooling system (para. 0038, line 1 of Clark), thereby reducing the operating cost of the cooling system.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barbato (US 2016/0381826) in view of Clark (US 2018/0320934).
	Per claim 17, Barbato meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Barbato fails to explicitly teach teaches wherein the condenser of the direct expansion cooling loop is in communication with and receives the cooling liquid from the liquid to air heat exchanger. 
	However, Clark teaches a cooling system wherein a condenser (38) of a direct expansion cooling loop (36) is in direct communication with and receives a cooling liquid from a liquid to air heat exchanger (28) for reducing power consumption of the cooling system (paragraph 0038, line 1 of Clark).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a condenser of a direct expansion cooling loop in direct communication with and receives a cooling liquid from a liquid to air heat exchanger, as taught by Clark in the invention of Barbato, in order to advantageously reduce the power consumption of the cooling system (para. 0038, line 1 of Clark), thereby reducing the operating cost of the cooling system.
Response to Arguments
	In regards to the applicant’s argument on pages 9 and 10, that when the Barbato pump is not activated the air conditioning unit is still operating in the wet mode because water is dispensed from dispensing means when the pump is not operating; the examiner respectfully disagrees.  When the pump is not activated the system is considered to be in a “dry mode” “in which exterior air is used to facilitate cooling the air of the data center”.  In addition, when the pump is operating the system is considered to be in a “wet mode” “in which a cooling liquid is dispersed over the air to air heat exchanger to humidify the exterior air to facilitate cooling the air of the data center”.    The claim only requires that the dry mode have exterior air used to facilitate cooling of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763